DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Action
Receipt of Amendments/Remarks filed on 02/16/2021 is acknowledged.  Claims 1-5 and 8 are pending in the application.  Claims 6-7 and 9-20 have been cancelled.  Claim 1 has been amended.
Priority
The present application is a 371 of PCT/EP2016/052960, filed on 02/12/2016, which claims foreign priority based on an application filed in France (FR1551201) on 02/13/2015.
Receipt of the certified copy of the English translation of FR1551201 filed on 04/24/2020 is acknowledged.  
Status of Claims
Claims 1-5 and 8 are presented for examination on the merits for patentability.  The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn of Rejection
Applicant’s claim amendment filed on 02/16/2021 has been considered.
(1)	The claim amendment overcome the previous rejection under 35 U.S.C. 112(b) because the rejected claims 9, 11, 16 and 20 have been cancelled.  Therefore, the rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as 

Claims 1-5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over AsystorHair (published online: 11/15/2012, obtained via Internet Pharmacy i-Apteka.pl) in view of DURANTON et al. (U. S. PG-Pub. No. 2005/0175565 A1).

Applicant Claims
Applicant claims a method for increasing or maintaining the thickness of hair fibers or limiting the thinning of hair fibers comprising orally administering a combination of active agents, to a subject in need thereof, wherein the composition comprises: 
(a)	taurine (i.e. 10-15 % by weight);
(b)	vitamin B8 (i.e. 0.001-0.1 % by weight);
(c)	zinc gluconate (i.e. 1-10 % by weight);
(d)	vitamin C (i.e. 2-25 % by weight); and
(e)	a grape extract (i.e. 30 % by weight), e.g. grape seed extract;
wherein the composition comprises the combination of active agents are administered in a single administration.

Determination of the scope and content of the prior art
(MPEP 2141.01)
For claims 1 and 5, AsystorHair product discloses a dietary supplement for use in strengthening hair and maintaining natural hair density, and for stimulating the growth of thicker, stronger and denser hair (see the attached English translated of AsystorHair 
AsystorHair product label discloses that the supplement composed of a composition, which comprises a total of 765.0981 mg of ingredients (see the attached English translated AsystorHair label, page 1/3: Composition section), wherein the ingredients include:
(a)	150 mg of taurine (see AsystorHair product label, page 1/3: Composition section, Phase I, line 1-2).  As such, the “150 mg of taurine” is equivalent to “19.6 % by weight of taurine” based on the total weight (765.0981 mg) of the composition, and said amount reads on the “taurine is present in a content of between 1 % and 30 % by weight” as claimed.
(b)	77 µg of biotin (see the attached English translated label, page 1/3: Composition section, Phase II, line 4).  Noted that the instant specification recites that “vitamin B8” is also known as “biotin” (see specification filed on 08/11/2017: page 5, line 11-12).  As such, the “77 µg of biotin”, taught by AsystorHair product, is equivalent to “0.01 % by weight of biotin” based on the total weight (765.0981 mg) of the composition, and said amount reads on the “vitamin B8 (biotin) is present in a content of between 0.001 % and 0.1 % by weight”, as recited in claim 1.
(c)	12.3 mg of zinc (wherein 5 mg of zinc in phase (I); and 7.3 mg of zinc in phase (II)) (see the attached English translated label, page 1/3: Composition section, Phase I, line 3 and Phase II, line 5).  As such, the “12.3 mg of zinc”, taught by AsystorHair product, is equivalent to “1.60 % by weight of zinc, based on the total weight (765.0981 mg) of the composition”, and said amount reads on the zinc component of claim 1.
	30 mg of vitamin C (see the attached English translated label, page 1/3: Composition section, Phase II, line 3-4).  Also, the “30 mg of vitamin C”, taught by AsystorHair product, is equivalent to “3.92 % by weight of vitamin C” based on the total weight (765.0981 mg) of the composition, and said amount reads on the “vitamin C is present in a content of between 2 % and 25 % by weight”, as recited in claim 1.
(e)	15 mg of a complex comprised of vitis grape seed extract and other extract (see the attached English translated label, page 1/3: Composition section, Phase I, line 3-4).  As such, the “vitis grape seed extract” taught in AsystorHair product reads on the “grape extract is a grape seed extract” as recited in claims 1 and 5.
For claims 1 and 8, the AsystorHair product label discloses that the dietary supplement is in the form as “tablets”, which it would have been obvious to a person of ordinary skilled in the art that such tablet is to be taken orally, i.e. to be consumed during meal, as disclosed in the AsystorHair product label (see the attached English translated label, page 1/3: Dosage section).
As such, it reads on the claimed method step of “orally administering”, as recited in claim 1, and the composition has the form of a “tablet” to be swallowed or of food supplement” as recited in claim 8.
For claims 2-4, the AsystorHair product composed of a similar composition as the instant claim 1, which comprises the same ingredients, e.g. taurine, biotin (or known as vitamin B8), vitamin C and a grape extract (e.g. grape seed extract), and the AsystorHair product also teaches that said composition is useful and effective for strengthening hair and maintaining natural hair density, and stimulating the growth of thicker, stronger and denser hair as discussed above.
claims 2-4 (e.g. improved the hold and manageability of the hair, improved the vigor of hair fibers, or limiting the visibility of the scalp), it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent by the same mode of administration in the same amount in both the instant claims and the prior art reference. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.
    	
ned, it reackageinga barrier" against contamination from moisture prior to packageing777777777777777777777777777777Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The AsystorHair product composed of a composition comprising a combination of similar ingredients, e.g. taurine, vitamin B8 (biotin), a zinc component, vitamin C and a grape extract (e.g. grape seed extract), as those recited in claim 1.
The AsystorHair product also teaches the use of said composition for strengthening hair and maintaining natural hair density and for stimulating the growth of not disclose the zinc component is zinc gluconate as recited in claim 1; (2) does not disclose the amount of polyphenol content in grape extract and taurine as claimed, as recited in claim 1; and (3) does not teach administering the active ingredients as claimed in a single administration, as recited in claim 1.  The deficiencies are taught by the reference DURANTON.
DURANTON teaches a process/method for reducing or preventing hair loss for individuals who have developed alopecia, and for maintaining a good head of hair and hair density in said individuals, by administering an oral composition, i.e. as a food supplement, to said individuals (see: [0015-0017]; & [0027]). 
DURANTON teaches that said composition comprises a combination of active ingredients, which can include:
(a) taurine and/or hypotaurine (see: [0018]; & [0079]); and
(b) other active ingredients, i.e. vitamins (e.g. vitamin B8 known as biotin) (see: [0079]; & [0082], line 1-3), and an antioxidant complex, e.g. zinc and its salts (e.g. gluconate) (see: [0079]; [0082], line 2-3; [0083], line 1-2) and vitamin C (see: [0079]; & [0083], line 1-2); and a grape extract (e.g. a grapeseed extract) comprising at least one polyphenol (see: [0018]; [0037]; [0044]; [0050], line 1-2; & [0079]).  
DURANTON teaches that the taurine and/or hypotaurine can be in an amount of 0.01 to 30% by weight (see: [0058], line 1-3), which reads on the amount of taurine used can be in the range of “10 to 15 % by weight”, as recited in claim 1.
DURANTON teaches that the grapeseed extract is rich in polyphenolic components (PCO), i.e. 40% of polyphenols content, wherein the polyphenolic claim 1, or the amount of “polyphenolic catechins, i.e. in the range of 13.266 to 25 % by weight” overlap with the claimed polyphenol content recited in claim 1.
DURANTON teaches that the process (method) for achieving said desirable hair effects, as discussed supra, can be performed by means of an oral intake of the composition or food supplement in the form of, e.g. sugarcoated tablets, gel capsules, gels, emulsions or drinkable ampules, in adequate amount and number, depending on their form; and wherein the oral intake can be a “single” intake or can be prolonged period of time (see: [0105], line 1-7; and [0106]).  As such, the “single intake” of the composition reads on “the claimed composition can be administered in a single administration” as recited in claim 1.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine the hair compositions of AsystorHair and DURANTON, and administer the resulted hair composition to an individual who has hair growth problem to arrive at the claimed invention because the AsystorHair product teaches said hair product is effective for strengthening hair and maintaining natural hair density, and for stimulating the growth of thicker, stronger and denser hair, and the DURANTON reference teaches that hair composition comprising the one or more active agent in 
With respect to the amount of taurine and grape seed extract as claimed, a skilled person in the art would have been obvious to try the amount suggested in the AsystorHair product, i.e. taurine can be present in 19.6 % by weight, or modify the amount of the ingredients as suggested by DURANTON, i.e. taurine in the range between 0.01 and 30 % by weight.
A skilled person in the art also would have been obvious to utilize a grapeseed extract, i.e. the one contains about 40% by weight of polyphenolic compounds or about 25% by weight of polyphenolic catechins compounds, as suggested by DURANTON because the skilled artisan in the art would have recognized that the amounts of taurine, grape seed extract having a desirable content of polyphenolic components, and antioxidant complex, i.e. vitamin B8 (biotin), vitamin C and zinc gluconate, suggested by AsystorHair and DURANTON set forth above, are effective for strengthening hair and stimulating the growth of thicker, stronger and denser hair, and for reducing or preventing hair loss and for maintaining a good head of hair and hair density, and such teaching is sufficient to establish a prima facie case of obviousness.


Response to Arguments
Applicants’ arguments filed on 02/16/2021 have been considered but are not persuasive.
Applicants argued that the instant claim 1 has been amended wherein the composition comprising a combination of the active agents, as set forth above, are administered in a single administration, whereas the reference AsystorHair teaches the actives combination are separately administered in two phases, not simultaneously administered in a single composition.  The secondary reference DURANTON does not cure the deficiency of AsystorHair (see Remarks: page 6-8).
The argument is not persuasive.  Even though the reference AsystorHair does not teach the administration of the claimed active ingredients are administered in a single administration, such teaching or suggestion is provided by the secondary reference DURANTON, which teaches a composition comprising a combination of the similar active ingredients taught by the AsystorHair.  DURANTON teaches that the composition is useful for maintaining a good head of hair and hair density in the treated individuals and is also useful for preventing or reducing impairment of the connective tissue of the hair follicle.  Furthermore, DURANTON teaches that the desirable hair effects provided by the active ingredients of the composition, as discussed supra, can be achieved by means of an oral intake of the composition or a food supplement, wherein the oral intake can be a 
Applicants next argued that the references AsystorHair and DURANTON do not teach or suggest the grape extract comprises polyphenol in a content between 13.266% to 30% by weight, relative to the total weight of the composition as presently claimed (see Remarks: page 8).
The argument is not persuasive because the polyphenol content is taught and suggested by DURANTON as discussed above.  Essentially DURANTON teaches one of the embodiments is that the composition can include a grape extract (e.g. a grapeseed extract) which is rich in polyphenol components (PCO), i.e. it can contain 40% of polyphenols content, and wherein one of the polyphenol components is catechins present in an amount, e.g. about 25% by weight (see: for example [0024]; [0039-0043]; [0051]; and [0058], and as discussed supra).  Therefore, the polyphenol content as claimed is also taught and suggested by the reference DURANTON.
Therefore, AsystorHair and DURANTON combined fairly suggested the elements of the present method.  Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion

No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616